Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                October 13, 2015

The Court of Appeals hereby passes the following order:

A15A2314. ALVIN CROSS JR. v. AUTOVEST, LLC.

      This appeal was docketed on August 11, 2015. To date, the appellant has not
filed a brief as required by Court of Appeals Rule 23 (a). Accordingly, appellant’s
appeal is hereby dismissed pursuant to Court of Appeals Rules 7 and 23 (a).



                                      Court of Appeals of the State of Georgia
                                                                           10/13/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.